REVERSED.
This case arose in a controversy between two merchants over a trademark. The Hon. Sam A. Kozer, then Secretary of State, directed a cancellation of plaintiff's trademark because, in his opinion, it was an infringement of a trademark to which A. Volchok, the other merchant, was entitled. Plaintiff sued out a writ of review. The writ was not served on the opposing party to the proceeding before the Secretary of State, to wit: A. Volchok. For this reason the Circuit Court was without jurisdiction *Page 101 
to entertain the case: Or. L., § 609; Williams v. Henry,70 Or. 466, 468 (142 P. 337).
The judgment of the Circuit Court is reversed and proceedings dismissed.
REVERSED AND DISMISSED.